DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a switching PCB".  This is unclear.  The first use of an acronym in a claim should be expanded.  Therefore, claim 3 should recite “a switching printed circuit board (PCB)”.
Claims 5 and 7 are rejected insomuch as they depend on claim 3.
Claim 7 recites the limitation "a ".  This is unclear.  The first use of an acronym in a claim should be expanded.  The specification does not establish what LED stand for in the application.
Claim 7 recites the limitation "the magnet".  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is dependent on claim 3 which does not recite a magnet.  Claim 6 recites “a magnet”, however, claim 7 does not depend from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140060556 A1 (hereinafter LIU).
Regarding claim 1, LIU discloses a multi-flavored electronic cigarette with two atomizing chambers (abstract).  LIU discloses comprising an atomization assembly (Fig. 1, sucking cylinder 90, ¶37) and a battery assembly (Fig. 1, power rod 91, ¶37); wherein the atomization assembly comprises an atomizer (Fig. 3, liquid smoke cup 3, ¶26) and an e-liquid tank (Fig. 2, cup tube 32, ¶29); the atomizer comprises two or more heating elements (Fig. 3, heater 21, ¶27, LIU discloses that two heaters are provided); the e-liquid tank comprises a plurality of compartments (Figs. 3-4, liquid storage components 37, ¶29) corresponding to the heating elements in number; and the two or more heating elements are disposed in the plurality of compartments, respectively.  LIU discloses that each liquid storage component has its own heater respectively (shown in Fig. 3, ¶38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over LIU as applied to claim 1 above, and further in view of KR 20160108742 A (hereinafter KWON).  Machine translation relied upon.
Regarding claim 2, LIU discloses the electronic cigarette of claim 1 as discussed above.  LIU further discloses wherein the battery assembly is disposed on a bottom end of the atomization assembly (Shown in Fig. 1). 
LIU may not explicitly disclose the battery assembly comprises a bottom casing; the bottom casing is rotatable with respect to the battery assembly so as to switch a working mode of the atomizer.
KWON teaches an electronic cigarette with a coupler (abstract).  KWON teaches a power source unit 600 and a controller 700 (Fig. 5, page 5).  KWON teaches that the rotation of a knob 721 (Fig. 6, page 5) changes the voltage to be a applied to the battery.  This knob is connected to a rotation shaft 752 of a control member 750 on the bottom of the battery assembly.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide an assembly rotatable with respect to the battery assembly to switch a working mode of the atomizer as taught in KWON.  A person of ordinary skill in the art would obviously provide a rotating assembly to switch the working mode because doing so would control the voltage applied to the battery (KWON, page 5).
Regarding claim 3, modified LIU discloses the electronic cigarette of claim 2 as discussed above.  LIU further discloses wherein the battery assembly comprises a top part (Fig. 2, at the top end where the threads are shown ¶37 “upper portion”) and an electrode pair (Fig. 2, first electrode 67, ¶37) disposed on the top part; the atomization assembly comprises a bottom part (Fig. 1, first insulating sleeve 59) and a joint disposed on the bottom part (Fig. 2, second electrode 57, ¶37); the electrode pair is in contact with the joint for electric conduction (¶37).
LIU may not explicitly disclose the bottom casing of the battery assembly is rotatable thus driving a switching PCB disposed on a top end of a rotating shaft to rotate to power on or power off the electrode pair, so as to switch the working mode of the atomizer.
KWON teaches that the controller 700 includes a PCB 710 (Fig. 5, page 5).  KWON teaches that the PCB is connected to a voltage regulator 720 which sends signals to the control unit 640 through a wire and stepwise adjustment of the knob 721 provided on the bottom surface (page 5).  KWON further teaches a rotating shaft 752 (Fig. 6, page 6).  The PCB 710 is on the top end of the shaft and cooperates with rotations guide grooves and stoppers to engage the PCB.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide an assembly rotatable with respect to the battery assembly to switch a working mode of the atomizer as taught in KWON.  A person of ordinary skill in the art would obviously provide a PCB atop a rotating shaft for controlling the mode of the atomizer.  Doing so would enable stepwise adjustment of the voltage applied to the battery (KWON pages 5-6)
Regarding claim 4, modified LIU discloses the electronic cigarette of claim 2 as discussed above.  LIU may not explicitly disclose wherein the bottom casing is rotatable with respect to the battery assembly so as to switch the working mode of the atomizer to control the two or more heating elements disposed in the plurality of compartments of the e-liquid tank to work alone or simultaneously.
KWON teaches an electronic cigarette with a coupler (abstract).  KWON teaches a power source unit 600 and a controller 700 (Fig. 5, page 5).  KWON teaches that the rotation of a knob 721 (Fig. 6, page 5) changes the voltage to be a applied to the battery.  This knob is connected to a rotation shaft 752 of a control member 750 on the bottom of the battery assembly.
LIU discloses a heater control circuit board 22 (Fig. 1, ¶27, ¶38).  The circuit board has a positioning seat (¶27).  The heater circuit is controlled by a control switch to atomize the liquid (¶38).  LIU discloses that the heater control circuit board controls the heaters of each atomizing chamber to satisfy the requirement of choosing single, multiple, or any combination of several flavors (¶38).  LIU discloses that the first connector 5 and second connector 6 are positioned by engaging threaded (rotatable) portions and that this establishes the electrical connection (¶35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide an assembly rotatable with respect to the battery assembly to switch a working mode of the atomizer as taught in KWON.  A person of ordinary skill in the art would obviously provide a rotating casing to switch the working mode because doing so would control the circuit conduction (KWON pages 5-6).  Further, it would have been obvious to one of ordinary skill in the art to use the circuit board to control the individual heating elements as taught in LIU ¶35.  A person of ordinary skill in the art would obviously control the individual heating elements because doing so would satisfy the requirement of choosing single, multiple, or any combination of several flavors (LIU, ¶38).
Regarding claim 5, modified LIU discloses the electronic cigarette of claim 3 as discussed above.  LIU may not explicitly disclose wherein the bottom casing is rotatable with respect to the battery assembly so as to switch the working mode of the atomizer to control the two or more heating elements disposed in the plurality of compartments of the e-liquid tank to work alone or simultaneously.
KWON teaches an electronic cigarette with a coupler (abstract).  KWON teaches a power source unit 600 and a controller 700 (Fig. 5, page 5).  KWON teaches that the rotation of a knob 721 (Fig. 6, page 5) changes the voltage to be a applied to the battery.  This knob is connected to a rotation shaft 752 of a control member 750 on the bottom of the battery assembly.
LIU discloses a heater control circuit board 22 (Fig. 1, ¶27, ¶38).  The circuit board has a positioning seat (¶27).  The heater circuit is controlled by a control switch to atomize the liquid (¶38).  LIU discloses that the heater control circuit board controls the heaters of each atomizing chamber to satisfy the requirement of choosing single, multiple, or any combination of several flavors (¶38).  LIU discloses that the first connector 5 and second connector 6 are positioned by engaging threaded (rotatable) portions and that this establishes the electrical connection (¶35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide an assembly rotatable with respect to the battery assembly to switch a working mode of the atomizer as taught in QIU.  A person of ordinary skill in the art would obviously provide a rotating casing to switch the working mode because doing so would control the circuit conduction (QIU ¶18).  Further, it would have been obvious to one of ordinary skill in the art to use the circuit board to control the individual heating elements as taught in LIU ¶35.  A person of ordinary skill in the art would obviously control the individual heating elements because doing so would satisfy the requirement of choosing single, multiple, or any combination of several flavors (LIU, ¶38).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LIU and KWON as applied to claim 3 above, and further in view of WO 2016127293 A1 (hereinafter LIU '293).
Regarding claim 6, modified LIU discloses the electronic cigarette of claim 3 as discussed above.  LIU further discloses a mouthpiece (Fig. 1, sucking nozzle 4) disposed on a top end of the e-liquid tank, a seal plug (Fig. 2, lid 33, ¶29), a gasket (Fig. 2, first connector 5, ¶25), a bottom cover (Fig. 2, second connector 6, ¶25).  LIU discloses the atomizer connected as shown in Fig. 1.  When the device is connected the atomizer is disposed on the gasket; the gasket is disposed on the bottom cover; the joint is disposed on a bottom end of the bottom cover to fix the atomizer; the bottom cover is disposed on a bottom part of the e-liquid tank to seal the e-liquid tank (¶9); the seal plug is disposed on a top part of the e-liquid tank to seal an e-liquid injection hole of the e-liquid tank.  LIU may not explicitly disclose that the gasket is rubber or a magnet.
LIU ‘293 teaches an electronic cigarette with an atomization assembly, a battery rod assembly, and a rotation piece (abstract).  LIU ‘293 teaches that the first and second connection portions are held together with magnets on the walls to couple the portions together (page 12, claim 1).  LIU ‘293 further teaches that there is an elastic electrode for electrically connecting the device.  The electrode may be rubber (page 9).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU to provide a magnet and a rubber gasket.  A person of ordinary skill in the art would obviously include a magnet because doing so would couple the portions together (LIU ‘293, page 12).  Further a person of ordinary skill in the art would use rubber for the gasket.  Rubber is a well-known material in the art and would insulate and direct the electric connection (LIU ‘293, page 9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LIU and KWON as applied to claim 3 above, and further in view of WO 2016127293 A1 (hereinafter LIU '293) and US 20130042865 A1 (hereinafter MONSEES).
Regarding claim 7, modified LIU teaches the electronic cigarette of claim 3 as discussed above.  LIU further discloses the battery assembly further comprises a decorative board (Fig. 2, end cap 912, ¶36), a battery (Fig. 2, battery 913, ¶36-¶37), a control panel (control switch ¶38), a ring (Fig. 2, second insulating sleeve 69), a support (Fig. 2, second connector 6, ¶37), and a battery case (Fig. 2, sheath 910, ¶36); the electrode pair is disposed on the support to supply power to the atomization assembly (shown in Fig. 2, ¶37).  LIU discloses that the rubber ring is disposed on the support to insulate the electrode pair (¶37).  LIU further discloses the support is disposed in the battery case (Fig. 2).  
LIU does not disclose a rotatable fixed seat, an insulation tube, an LED tube, a bolt.  LIU does not disclose the insulation tube is disposed on the top end of the rotating shaft; the rotatable fixed seat is disposed on the insulation tube to fix the rotating shaft; the switching PCB is disposed on the rotatable fixed seat and is connected to the rotating shaft; the LED tube is disposed on a bottom end of the rotating shaft; the rotating shaft is disposed in the support.  LIU does not disclose that the bottom casing is in contact with the LED tube to connect to and control the rotating shaft; the bolt is in threaded connection to a bottom end of the bottom casing; the LED tube is fixed in the bottom casing. LIU does not disclose the bottom casing is disposed on a bottom end of the battery case and the decorative board is attached to a bottom surface of the bottom casing.
KWON teaches that the PCB 710 is on a PCB support 730 [considered to be a rotatable fixed seat] (Fig. 6, page 5).  Further the PCB support 730 rests on a fixture 740 [considered to be an LED tube] at the bottom of the rotating shaft (Fig. 6, page 5).  KWON teaches that the rotation shaft 752 has a fitting protrusion 753 [considered to be an insulation tube] at the top that engages with the knob 721 of the voltage regulating device (Fig 6, page 6).  KWON further teaches that the assembly includes an annular rotation guide protrusion 741 (Fig. 6, page 6) [considered to be a bolt].  Further KWON teaches throughout that the assembly is connected through threads.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU to provide a rotatable fixed seat, an insulation tube, an LED tube, a bolt as taught in KWON.  A person of ordinary skill in the art would obviously include these elements to secure the rotating controller to the atomizer (KWON pages 5-6).  Doing so would join the atomizing portion to the battery portion and enable stepwise control of voltage to the battery (KWON pages 5-6).  Threaded connections are notoriously well known in the art for connecting portions of an electronic cigarette.
Neither LIU nor KWON disclose the magnet is disposed on a top end of the support or that the ring is rubber.
LIU ‘293 teaches an electronic cigarette with an atomization assembly, a battery rod assembly, and a rotation piece (abstract).  LIU ‘293 teaches that the first and second connection portions are held together with magnets on the walls to couple the portions together (page 12, claim 1).  LIU ‘293 further teaches that there is an elastic electrode for electrically connecting the device.  The electrode may be rubber (page 9).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU to provide a magnet and a rubber gasket.  A person of ordinary skill in the art would obviously include a magnet because doing so would couple the portions together (LIU ‘293, page 12).  Further a person of ordinary skill in the art would use rubber for the gasket.  Rubber is a well-known material in the art and would insulate and direct the electric connection (LIU ‘293, page 9).
LIU does not disclose the battery is soldered on the control panel and the control panel is fixed on the support.
MONSEES teaches low temperature electronic vaporization devices for generating an aerosol for inhalation (abstract).  MONSEES teaches that the device comprises a single button interface, a LiPo batter, and a heater circuit soldered to a PCB (Fig. 1, ¶44).  MONSEES teaches that the single button interface 102 is soldered to the PCB and battery (¶68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU to provide the battery is soldered on the control panel and the control panel is fixed on the support as taught in MONSEES.  A person of ordinary skill in the art would obviously soldered the electronics together as this is a well-known way to join electronic components for assembly as taught in MONSEES ¶68.  Doing so would allow the control panel or in the case of MONSEES single button interface to control the PCB and battery allowing the user to operate temperature and intensity (MONSEES ¶68).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747